Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/160,306, filed 1/27/2021.
Claims 1-10 are pending and examined.

Information Disclosure Statement
The information disclosure statement filed 1/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both a louver and aperture(see page 8, lines 5 and 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 8, lines 13-14, “the … screwing members 122” should be “a … screwing members 122” to be consistent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with language that renders the metes and bounds of the claims unclear.  Below are many, but not necessarily all, examples of the unclear language.
In claim 1, lines 7-8, “each of two facing sides of each two crossbeams respectively” is not clear if the “two crossbeams” is referring to the crossbeams of lines 4-5 or to an additional feature of the claim.  Also, it is not clear which crossbeams are being defined if referring to the crossbeams of lines 4-5.  By changing the phrase to “two of the crossbeams each having sides facing one another, each of the facing sides” the rejection would be overcome.  
In claim 1, line 9, “each louver” is not clear if the element is referring to the louvers of lines 1-2 or to an additional feature of the claim.  By changing the phrase to “each of the louvers” the rejection would be overcome.  
In claim 1, lines 10-11,12 and 15-16, “each louver securing member” is not clear if the element is referring to the louver securing member of line 2 or to an additional feature of the claim.  By changing the phrase to “each of the louver securing members” the rejection would be overcome.  
In claim 1, lines 13-14, “each aperture of the louver securing member” is not clear if the element is referring to the apertures of line 9 or to an additional feature of the claim.  By changing the phrase to “each of the apertures of the louver securing members” the rejection would be overcome.  
In claim 1, line 16, “the crossbeam” is not clear if the element is referring to the beams of lines 4-5 or to an additional feature of the claim.  By changing the phrase to “the crossbeams” the rejection would be overcome.  
	In claim 1, lines 16-17, “the screwing members” has no antecedent basis.
In claim 1, line 17, “the locking member” is not clear if the element is referring to the member of line 8 or to an additional feature of the claim.  By changing the phrase to “the locking members” the rejection would be overcome.  
In claim 1, line 18, “each louver” is not clear if the element is referring to the louvers of lines 1-2 or to an additional feature of the claim.  By changing the phrase to “each of the louvers” the rejection would be overcome.  
In claim 1, line 20, “each driving plate” is not clear if the element is referring to the plates of lines 2-3 or to an additional feature of the claim.  By changing the phrase to “each of the driving plates” the rejection would be overcome.  
In claim 1, lines 21 and 24, “the crossbeam” is not clear if the element is referring to the beams of lines 4-5 or to an additional feature of the claim.  By changing the phrase to “the crossbeams” the rejection would be overcome.  
In claim 1, line 22, “a power storage device” and “a control device” are not clear if the elements are referring to the devices of lines 6-7 or to an additional feature of the claim.  By changing the phrases to “the power storage device” and “the control device” the rejection would be overcome.  
In claim 1, lines 24-25, “the driving member” is not clear if the element is referring to the member of line 20(as it relates to each driving plate connected to a driving member) or to an additional feature of the claim.  By changing the phrase to “the driving members” the rejection would be overcome.  
In claim 2, line 2, “the crossbeam” is not clear if the element is referring to the beams of claim 1 or to an additional feature of the claim.  By changing the phrase to “the crossbeams” and “has” to “have” in line 2 the rejection would be overcome.  
In claim 4, line 2, “the louver” is not clear if the element is referring to the louver of claim 1 or to an additional feature of the claim.  By changing the phrase to “the louvers” the rejection would be overcome.  
In claims 4 and 5, line 2, “the crossbeam” is not clear if the element is referring to the beams of claim 1 or to an additional feature of the claim.  By changing the phrase to “the crossbeams” the rejection would be overcome.  

Allowable Subject Matter
Claims 1-10 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	No prior art of record shows the structure having a supporting structure with crossbeams and columns, louvers with securing members at either end, a plurality of driving plates each connected to a driving member, a power storage device, a control device connected to a pulling device mounted on one of the crossbeams and having a pull bar connected to the driving members, and a solar panel installed on one of the crossbeams with a bracket, with the elements interconnected as claimed, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/